DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/30/2021 have been fully considered but they are not persuasive. Applicant’s arguments relate to the amendments, and the amendments are being taught by a new reference, as set forth below. Thus Applicant’s arguments do not apply to the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 8-16, 18-23, and 34-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lurie (9750661) in view of Newkirk (US Patent 8572778) in view of Barnett (US Patent Application Publication 20090119844).
Regarding claim1, Lurie teaches an automated chest compression (CC) system comprising: a chest compressor (Figure 1b; 104) configured to administer chest compressions to a patient; at least one tilt adjuster (Figure 1b; 106 is tilted as shown by a tilt adjuster not shown in figure) configured to tilt at least the head of the patient to a tilt angle during the administration of chest compressions to the patient (Column 9; lines 23-28 "Further various a posterior surface, and an anterior surface adapted to support the back of the patient (Figure lb; as shown) resting on the anterior surface, and the user interface is configured to capture user input indicative of the tilt angle (Column 9, lines 23-28 and Column 12, lines 19-24). Lurie does not specifically teach one or more tilt sensors, the controller configured to receive one or more signals, from the one or more tilt sensors, indicative of the tilt angle, determine tilt angle information from the one or more signals indicative of the tilt angle, and provide the tilt angle information to a user interface (Lurie does not specifically teach that the information being provided to the rescuer and signals from the sensors relate to the tilt angle) and wherein the patient support structure comprises a user interface disposed at least in part on the anterior surface of the patient support structure at the superior end proximate to the head of the patient. Newkirk teaches one or more tilt  anterior surface of the patient support structure at the superior end proximate to the head of the patient (Figure 6; at 42, 44). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the user interface of Newkirk to be proximate to the head of the patient as in Barnett in order to allow a user positioned near the head of the patient to easily operate the system (Examiner notes the user may be a caregiver). 
Regarding claim 2, Lurie teaches the chest compressor comprises a band configured to administer the chest compressions to the patient (Column 10, lines 43-67 include belt/band type devices). 
Regardingclaim4, Lurie teaches the at least one tilt adjuster is configured to tilt the at least the head of the patient around a transverse axis of the patient (Figure lb; as shown) wherein the tilt angle is an angle of approximately 0-40 degrees relative to a horizontal axis (Column 9; lines 55-65). 
Regarding claim5, Newkirk teaches the user interface comprises a display screen (Column 8, lines 29-30 and Column 10, lines 19-26). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the control system of Lurie to monitor 
Regarding claim6, Newkirk teaches the user interface is configured to provide the tilt angle information as one or more of a numerical and textual indication of the tilt angle (Column 10, lines 19-26 and Figure 4; under 214). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the control system of Lurie to monitor the tilt angle with sensors and provide that feedback to the user in order to alert the user if the tilt angle was not the desired tilt angle. 
Regarding claim8, Newkirk teaches the user interface is configured to provide the tilt angle information as a first icon indicative of an acceptable tilt angle and a second icon indicative of an unacceptable tilt angle (Figure 29, the dark icon indicates an unacceptable tilt angle above 30 degrees, and the light icon indicates the acceptable tilt angle below 30 degrees (as any angle could be deemed acceptable or unacceptable)). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the control system of Lurie to monitor the tilt angle with sensors and provide that feedback to the user in order to alert the user if the tilt angle was not the desired tilt angle. 
Regarding claim9, Newkirk teaches the first icon is a same shape as and different color than the second icon (Figure 29, for each hour the icon is the same rectangular shape, but a different color dependent on whether the bed was above or below 30 degrees). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the control system of Lurie to monitor the tilt angle with sensors and provide that feedback to the user in order to alert the user if the tilt angle was not the desired tilt angle. 
Regarding claim 10, Newkirk teaches the user interface is configured to provide the tilt angle information as a tilt angle prompt to increase, decrease, or maintain the tilt angle (Figure 
 Regarding claim 11, Lurie teaches the at least one tilt adjuster is coupled to a tilt driver, and the CC device controller is configured to actuate and control the tilt driver in response to the captured user input (Column 9, lines 23-28 and Column 12, lines 19-24). 
Regarding claim 12, Newkirk teaches the CC device controller is configured to communicatively couple to one or more external computing devices (Figures 32 and 33). 
Regarding claim 13, Newkirk teaches the one or more external computing devices comprise one or more of a defibrillator, a defibrillator/patient monitor, a mobile computing device (Figure 32, 1032), a wearable computing device, acellular telephone, a laptop computing device, a tablet, and a server. 
Regarding claim14, Newkirk teaches at least one of the one or more external computing devices provides the user interface (Figure 32; 1032). 
Regarding claim 15, Lurie teaches the CC device controller is configured to actuate and control a tilt driver configured to move the at least one tilt adjuster and modify the tilt angle in response to a tilt angle request from the one or more external computing devices (Column 9, lines 23-28 and Column 12, lines 19-24). 
Regarding claim 16, Lurie teaches the at least one tilt adjuster is a post support (Figure 9b; the post is unnumbered but is shown under the lifted user platform). 
Regarding claim 18, Lurie teaches the patient support structure comprises a platform (Figure lb; 106, and Figure 9b, platform lifting patient as shown) of an automated CC device that includes the chest compressor (Column 10, lines 43-50 and Figure 9b, 920), wherein the platform is configured to support at least a portion of the torso of the patient (Figure |b; 106, 
Regarding claim 19, Lurie teaches the platform comprises at least one coupling device disposed on the posterior surface and configured to couple to the at least one tilt adjuster (Figure 9b; the end of the post shown supporting the tilted platform is the coupling device).
 Regarding claim 20, Lurie teaches the at least one tilt adjuster is configured to tilt the platform about a transverse axis of the platform to the tilt angle (Figure 9b; as shown). 
Regarding claim 21, Newkirk teaches the CC device controller is disposed in the platform (Figure 1; shows controller 42 on the side rail which is on the platform supporting the user). 
 Regarding claim 22, Newkirk teaches the one or more tilt sensors are disposed in the platform (Figure 31; 990). 
Regarding claim 23, Newkirk teaches the user interface is disposed on the platform (Figure 1; shows controller and user interface 42 on the side rail which is on the platform supporting the user) and the CC device controller is configured to control the user interface to provide the tilt angle information (Column 10, lines 19-26 and Figure 4; under 214). 
Regarding claim 34, Lurie teaches an automated chest compression (CC) system comprising: a chest compressor (Figure 1b; 104) configured to administer chest compressions to a patient; at least one tilt adjuster (Figure 1b; 106 is tilted as shown by a tilt adjuster not shown in figure) configured to tilt at least the head of the patient to a tilt angle during the administration of chest compressions to the patient (Column 9; lines 23-28 "Further various sensors may be used in combination with one or more controllers to sense physiological parameters as well as the manner in which CPR is being performed. The controller may be used wherein the platform has a superior end proximate to the head of the patient, an inferior end, a posterior surface, and an anterior surface adapted to support the back of the patient resting on the anterior surface (Figure 1b; as shown),  and a CC device controller coupled to the one or more sensors and the at least one tilt adjuster and configured to: control the chest compressor to administer the chest compressions at a resuscitative rate, receive one or more signals, from the one or more sensors, , determine information from the one or more signals, and control the at least one tilt adjuster (Column 9; lines 23-28 "Further various sensors may be used in combination with one or more controllers to sense physiological parameters as well as the manner in which CPR is being performed. The controller may be used to vary the manner of CPR performance, adjust the angle of inclination, provide feedback to the rescuer, and the like.") (Lurie does not specifically teach that the information being provided to the rescuer and signals from the sensors relate to the tilt angle), wherein the platform has 3 superior end proximate to the head of the patient, (Figure lb; the top of the support), an inferior end (Figure |b; the foot end of the support), an anterior surface, and a posterior surface adapted to support the back of the patient (Figure lb; as shown) and the user interface is configured to capture user input indicative of the tit angle (Column 9, lines 23-28 and Column 12, lines 19-24). Lurie does not specifically teach one or more tilt sensors; the cc device controller coupled to the one or more tilt sensors and the at least one tilt adjuster and configured to: receive one or more signals, from the one or more tilt sensors, indicative of the tilt angle, determine tilt angle information from the one or more signals indicative of the tilt angle, and control the at least one tilt adjuster based at least in part on the tilt angle information and wherein the platform comprises a user interface disposed at least in part on the anterior surface of the platform at the superior end proximate to the head of the patient and configured to capture user input indicative of the tilt angle. Newkirk teaches one or more tilt sensors (Column 8; lines 1 -15); the cc device controller coupled to the one or more tilt sensors and the at least one tilt adjuster and configured to: receive one or more signals, from the one or more tilt sensors, indicative of the tilt angle, determine tilt angle information from the one or more signals indicative of the tilt angle (Column 8; lines 1-15), and control the at least one tilt adjuster based at least in part on the tilt angle information (Column 15, lines 10-17 describe controlling the tilt adjuster based on the tilt angle information) and provide the tilt angle information to a user interface (Column 10, lines 19-26). Barnett teaches the patient support structure comprises a user interface disposed at least in part on the anterior surface of the patient support structure at the superior end proximate to the head of the patient (Figure 6; at 42, 44). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the user interface of Newkirk to be proximate to the head of the patient as in Barnett in order to allow a user positioned near the head of the patient to easily operate the system (Examiner notes the user may be a caregiver).
Regarding claim 35, Lurie teaches the CC device controller is configured to actuate a tilt driver to control the at least one tilt adjuster to tilt the platform about a transverse axis of the platform Figure lb; as shown) such that the platform is tilted at the tilt angle, wherein the tilt angle is in a range of approximately 0-40 degrees relative to a horizontal axis (Column 9; lines 55-65). 
Regarding claim 36, Newkirk teaches the CC device controller is configured to provide the tilt angle information to a user interface (Column 10, lines 19-26 and Figure 4; under 214). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the 
Regarding claim 37, Newkirk teaches the CC device controller is configured to provide the tilt angle information to the user interface as atilt angle prompt for a user to increase, decrease, or maintain the tilt angle(Figure 9;430). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the control system of Lurie to monitor the tilt angle with sensors and provide that feedback to the user in order to alert the user if the tilt angle was not the desired tilt angle.
Regarding claim 38, Lurie teaches the CC device controller is configured to control the at least one tilt adjuster based on the captured user input (Column 9, lines 23-28 and Column 12, lines 19-24). 
Regarding claim 39, Newkirk teaches the CC device controller is configured to: communicatively couple to one or more external computing devices comprising one or more of a defibrillator, a defibrillator/patient monitor, a mobile computing device (Figure 32, 1032), a wearable computing device, a laptop computing device, a tablet, and a server, and control the at least one tilt adjuster to modify the tilt angle in response to a tilt angle request from the one or more external computing devices. 
Regarding claim 40, Lurie teaches the platform comprises a tilt driver configured to move the at least one tilt adjuster, the tilt driver comprising at least one of a motor (Column 8; lines 30-31) and an inflation device, and wherein the CC device controller is coupled to the tilt driver (Column 9; lines 23-28). Lurie does not specifically teach wherein the CC device controller is disposed in the platform. Newkirk teaches the CC device controller is disposed in the platform (Figure 1; shows controller 42 on the side rail which is on the platform supporting the user).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lurie (9750661) in view of Newkirk (US Patent 8572778) in view of Barnett (US Patent Application Publication 20090119844) further in view of Inaba (US Patent Application Publication 20090055216). 
 Regarding claim 7, Lurie and Newkirk do not teach the user interface is configured to provide the tilt angle information as an area of the display screen illuminated proportionately to a ratio of the tilt angle to a maximum tilt angle mechanically enabled by the at least one tilt adjuster. Inaba teaches the user interface is configured to provide the tilt angle information as an area of the display screen illuminated proportionately to a ratio of the tilt angle to a maximum tilt angle mechanically enabled by the at least one tilt adjuster (Figure 7; as shown at 12). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the display system of Lurie and Newkirk to include a tilt angle icon which appears raised as in Inaba in order to communicate with the user non textually.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MORGAN J MCCLURE/Examiner, Art Unit 3673         

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673